         Case 3:18-cv-06978-EMC Document 36 Filed 01/15/19 Page 1 of 5




     KEKER VAN NEST 8L PETERS LLP
     Rachael E. Meny - #178514
2      rmen~(c~keker.com
     ~ames~ a'~l ugIiter - #192813
3      rslau hter keker.com
     Ian~.~anig ~#L'~b~~
4      ikanig(a)keker.com
     ~~~$attery treet
5    San Francisco, CA 94111-1809
     Tel:(415)391-5400
6
     Counselfor PlaintiffLyft, Inc.
7
     BROWNE GEORGE ROSS LLP
8    Eric M. George (State Bar No. 166403)
       e eor e b rfirm.com
9    Car    an of     tate Bar No. 151517)
       croth b rfirm.com
10     att ew .Venezia State Bar No. 313812)
       mvenezia(a~b rfirm.com
11   2~~    venue o t e tars, Suite 2800
     Los Angeles, California 90067
12   Telephone:(310)274-7100
13 KELLOGG,HANSEN,TODD,FIGEL
     & FREDERICK,P.L.L.C.
14 Michael   J. Guzman(DC Bar No. 445412)—Pro Hac
     m uzman kello hansen.com
15 Geo rey          ine erg     Bar o. 444503) —Pro Hac
      klineber kello hansen.com
16 Co in          rte D     ar o. 1 1005)—Pro Hac
     cwh~itea~,kello~~hansen.com
17 1 b~3~M street       ., uite~60
   Washin ton, D.C. 20036
18 Tel.(20~)326-7900
   Attorneysfor Defendants
19 Warren Postman and Keller Lenkner LLC
20
                            UNITED STATES DISTRICT COURT
21
       NORTHERN DISTRICT OF CALIFORNIA,SAN FRANCISCO DIVISION
22
   LYFT,INC.,                               Case No.3:18-cv-6978-EMC
23                                          Assigned to the Hon. Edward M. Chen
                 Plaintiff,
24
          vs.                               STIPULATION RE EXTENSION
25                                          FOR DEFENDANTS TO RESPOND
   WARREN POSTMAN,an individual             TO COMPLAINT
26 citizen of Virginia, and KELLER
   LENKNER LLC,an Illinois limited
27 liability corporation,
                                            Trial Date: None Set
28
     1184629.1                                                       Case No. 3:18-cv-6978-EMC
                 STIPULATION RE EXTENSION FOR DEFENDANTS TO RESPOND TO COMPLAINT
         Case 3:18-cv-06978-EMC Document 36 Filed 01/15/19 Page 2 of 5




 1               Pursuant to Local Rules 6-1 and 6-2, the parties hereby stipulate to an
2 ~ extension ofthe deadline for Defendants to respond to the Complaint.
3                                                Recitals
4                WHEREAS,Plaintiff filed its Complaint on November 16, 2018(Dkt. 1) and
5 simultaneously filed a Motion for Preliminary Injunction and Memorandum of
6 ~ Points and Authorities in Support(Dkt. 4);
7                WHEREAS,Defendants executed a Waiver of Service of Summons, making
 8 their answer or motion under Rule 12 due by November 19, 2018(Dkt. 17);
9                WHEREAS,the parties thereafter entered into a Stipulation to an extension to
10 the briefing schedule and hearing date on Plaintiffls Motion for Preliminary
11 Injunction to allow limited expedited discovery (Dkt. 31);
12               WHEREAS,the Court granted the Stipulation, which, among other things,
13 extended the due dates for the opposition and reply briefing on Plaintiffs Motion
14 for Preliminary Injunction,.and set the hearing date on the same for March 7, 2019
15 (Dkt. 34);
16               WHEREAS,Defendants currently intend to file a motion to dismiss pursuant
17 to Rule 12;
18               WHEREAS,the parties desire to avoid overlap between the briefing schedule
19 for Defendants' Rule 12 motion and the briefing schedule for Plaintiff's Motion for
20 Preliminary Injunction and the related discovery;
21               WHEREAS,the parties further submit that the Court should rule on
22 Plaintiff's Motion for Preliminary Injunction before Defendants file their Rule 12
23 motion;
24               THEREFORE,the parties, subject to the Court's approval, stipulate to the
25 following: Defendants shall file their motion to dismiss the Complaint pursuant to
26
27
28
     1184629.1
                                                    -1-               Case No. 3:18-cv-6978-EMC
                  STIPULATION RE EXTENSION FOR DEFENDANTS TO RESPOND TO COMPLAINT
             Case 3:18-cv-06978-EMC Document 36 Filed 01/15/19 Page 3 of 5




1 Rule 12, or other responsive pleading, within fourteen (14)calendar days of the
2 entry of an Order on Plaintiff's Motion for Preliminary Injunction.
3                    IT IS SO STIPULATED.
4
5~ Dated: January 15, 2019                       KEKER VAN NEST &PETERS LLP
                                                    Rachael E. Meny
~~I
                                                    R. James Slaughter
7                                                   Ian A. Kanig
8
                                                 By:       /s/ R. James Slaughter
9                                                          R. James Slaughter
                                                 Attorneysfor PlaintiffLyft, Inc.
10
11
12 Dated: January 15, 2019                       BROWNE GEORGE ROSS LLP
                                                    Eric M. George
13
                                                    Carl Alan Roth
14                                                  Matthew L. Venezia
                                                 KELLOGG,HANSEN,TODD,FIGEL
15
                                                  & FREDERICK,P.L.L.0
16                                                  Michael J. Guzman
                                                    Geoffrey M. Klineberg
17
                                                    Collin R. White
18
                                                  By:       /s/ Matthew L. Venezia
19
                                                            Matthew L. Venezia
20                                                Attorneysfor Defendants
21                                                Warren Postman and Keller Lenkner LLC

22
23
24
25
26
27
28
      ~I iisa6z9.i                                      _2_               Case No. 3:18-cv-6978-EMC
                      STIPULATION RE EXTENSION FOR DEFENDANTS TO RESPOND TO COMPLAINT
           Case 3:18-cv-06978-EMC Document 36 Filed 01/15/19 Page 4 of 5




 1                 Filer's Attestation: Pursuant to Civil Local Rule 5-4.3.4(a)(2) regarding
 2 signatures, Matthew L. Venezia hereby attests that concurrence in thefiling ofthis
 3 document has been obtainedfrom all other signatories identified above.
 4
       Dated: January 15, 2019
 5
6
                                                By:        /s/ Matthew L. Venezia
 7                                                         Matthew L. Venezia
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
~~:~
       1184629.1                                   _3_                  Case No. 3:18-cv-6978-EMC
                    STIPULATION RE EXTENSION FOR DEFENDANTS TO RESPOND TO COMPLAINT
          Case 3:18-cv-06978-EMC Document 36 Filed 01/15/19 Page 5 of 5




1                                     CERTIFICATE OF SERVICE

2                  I hereby certify that I caused the foregoing document to be served on all ECF-
3 registered counsel ofrecord via the Court's CM/ECF system.
4
5 Dated: January 15.2019                              /c/ Matthew T Vene is
                                                          Matthew L. Venezia
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ~ i sabz9.i                                      _4_               Case No. 3:18-cv-6978-EMC
                    STIPULATION RE EXTENSION FOR DEFENDANTS TO RESPOND TO COMPLAINT
